Matter of AES v Diamond (2019 NY Slip Op 02666)





Matter of AES v Diamond


2019 NY Slip Op 02666


Decided on April 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 9, 2019

Renwick, J.P., Richter, Tom, Kahn, Moulton, JJ.


8949 165/18 [5721 -351 -6520 -6521 -33 -472 -709

[*1] In re AES, et al., Petitioners,
vArthur M. Diamond, etc., Respondents.


Jeffrey L. Solomon, PLLC, Jericho (Jeffrey L. Solomon of counsel), for petitioners.
Letitia James, Attorney General, New York (Monica Schwartz Hanna of counsel), for Hon. Arthur M. Diamond, Hon. Hope S. Zimmerman, Hon. Thomas Adams, Hon. Randy Sue Marber, Hon. Alan D. Scheinkman and Hon. Harriet Weinberger, respondents.
Wand & Goody, LLP, Huntington (Jennifer H. Goody of counsel), for Mark B. Lew, respondent.
Beth Ross, respondent pro se.
G. S., respondent pro se.

The above-named petitioners having presented a petition in the Second Department, transferred to this Court by order dated November 14, 2018, praying for an order, pursuant to article 78 of the Civil Practice Law and Rules, now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon, it is unanimously ordered that the petition hereby is denied and the motions to dismiss the petition (M-361; M-351) are granted to the extent of dismissing the petition. Since petitioners failed to meet their burden of demonstrating a "clear legal right" to the relief sought, neither mandamus nor prohibition is available (see Matter of Holtzman v Goldman , 71 NY2d 564 [1988]; Matter of Rush v Mordue , 68 NY2d 348 [1986]).In re AES v Hon. Arthur Diamond 
M-6521, M-33, M-472, M-709 Motions for disqualification of counsel and related relief denied.
M-6520 Motion to stay proceedings denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 9, 2019
CLERK